E-FILED
                                                                                  TARRANT COUNTY, TEXAS
                                                                                  12/31/2014 4:39:38 PM
                                                                                  MARY LOUISE GARCIA
                                                                                  COUNTY CLERK
                                                                                  BY: K.R. W.
                                       NO. 2012-005830-2

MOHAWK SERVICING, LLC,                           §           IN THE COUNTY COURT
                                                 §                               FILED IN
       Plaintiff,                                §                        2nd COURT OF APPEALS
                                                 §                         FORT WORTH, TEXAS
v.                                               §           AT LAW       1/8/2015TWO
                                                                        NUMBER     2:03:44 PM
                                                 §                             DEBRA SPISAK
RZAQ, INC. and BADER OBEID (aka                  §                                 Clerk
Bader M. Obeid, dba Carpet Mills of              §
America, and Carpet Mills),                      §
                                                 §
       Defendants.                               §           TARRANT COUNTY, TEXAS

                                      NOTICE OF APPEAL

       RZAQ, INC. and BADER OBEID, Defendants in the above styled and numbered cause, file

this Notice of Appeal, and for same would show:
1.     TRIAL COURT; ORDER APPEALED; DEFENDANTS' APPEAL

       Defendants RZAQ, Inc. and Bader Obeid desire to appeal the "Order Appointing Receiver

and to Compel Discovery - Multiple Defendants" signed on December 3, 2014, by the County Court

at Law No. 2 of Tarrant County, Texas, in cause no. 2012-005830-2, styled Mohawk Servicing,

LLC v. RZAQ, Inc. and Bader Obeid (aka Bader M. Obeid, dba Carpet Mills of America, and Carpet

Mills). A true copy of the 12/3/14 Order is attached hereto and incorporated herein for all purposes

as Exhibit A.

2.     APPEAL TO SECOND COURT OF APPEALS DISTRICT, FORT WORTH, TEXAS

       Upon perfection, this appeal will be taken to the Second Court of Appeals District of Texas,

Fort Worth, Texas.

3.     DEFENDANTS FILING NOTICE

       Defendants RZAQ, Inc. and Bader Obeid are filing this Notice of Appeal.




DEFENDANTS' NOTICE OF APPEAL - Page 1
                                          Respectfully submitted,


                                          / s / Teresa M. Robbins
                                          Teresa M. Robbins
                                           Texas State Bar No. 24026020

                                          ROBBINS LAW FIRM, PC
                                          P.O. Box 226633
                                          Dallas, Texas 75222
                                          (214) 543-3013
                                          (214) 941-5282 (facsimile)
                                          e-mail: tmrlaw@verizon.net

                                          ATTORNEYS FOR DEFENDANTS
                                          RZAQ, INC. AND BADER OBEID



                               CERTIFICATE OF SERVICE

       A true copy of the foregoing Notice of Appeal has been sent to Mark P. Blenden, Esq.,
Blenden Roth Law Firm, P.O. Box 560326, Dallas, Texas 75356-0326, with a courtesy copy sent
to Michael Bernstein, Esq., 1301 Northwest Highway, Suite 204, Garland, Texas 75041, through
Texas E-filing and by facsimile transmission, on December 31, 2014.


                                           / s / Teresa M. Robbins




DEFENDANTS' NOTICE OF APPEAL - Page 2
                                                  Cause No.'2012-00.S830-2

     MOHAWK SERVICING, LLC                                                       §      IN THE COUNTY COURT
                                                                                 §
      VS.                                                                        §      Ai LAW NUMBER TWO OF
     ·l.-ZAQ. INC.; and BADER OBBID alk/a.Badet- ~Obeid, d/hla                   §
      Carpet MiUs of Anlerica., aod Ca.rpet Mill.t                               §      T ARMNT COUNTY. T EX A S




      1) Tbt oourt eon!Jidered the.referenced motion: After ~vtc.;ng the evidence an4 coW1 file, tho court
     finds that tbo m.otion should be gra.ntc4 and that ~ejudgment is valid, final and fully payable. .e~in.
     ·''Deftndauts" refers to 1) ll..zAQ.INC.' aod Z) BADBR OBEJD a/ll.la Bader M Obeld, d/bfa Carpet MUls of
      America, aad Carpet MUb,

         l) JT IS THEREFORE, ORDEltED, t»t :t.fichaeJ Btrasteiu, wboai. addns,s is UOl Nonllwest
         lfwy, .~o•, GarlaiUl, Te.:as 75041, (tele)Jboae ?n-Z71·l700; fax 971-Z71-1818) be. ud be ls ben!by
         •ppolated .~iver punuaat to the Tau T'ltnover Statute, with authority to take poJsessiou of
         aDd sell tbe usew of'tbe Detodallts.


         ~)    R."eiver's Powers: The ~ceiv.r shall ba,~e tho power aad au.th.ority w take; posscsai.on ot ell
         leviable propetty of0cfeadant5, inch~dlag, but ziot limited to tho following non-e"X.empt pr~rt)'. (a) all
         d.).)~ or rowrd-3, lnc..l~ i.D&Aoiali..co~a,~elated to sudl propert)' that Is i.D. the actual Of
         ~otive~ssion or oonb'Ol of Def.mdaot&: (b) all fiaao~a.l a.ccounts (bUlk aeeounts),       Officers to A.allt Receiver! An.'/ Shoriff r Constable, and their deputies, and any other pea.ce
offioen, are .hereby direoted and ordered to assi the kC!ceiVer in carrying o\lt Ms duties and exaroising
b1i powers bc~un~and preveo.t ~yperson fr           interfering with the Receiver in 'taking coatrol and
possession ofth• property o!Dotendanu. Tbe Crimclant:s arc ORDE.REl:> to coAtiAue, u.atil tbe
Judpsem in this cwse is fully paid. 1o 1um ov     to the Receiver at the Receiver's address all of
Defendants' chcclcs. cub, soouriues. prm::n.isso notes, documents of title, au.d co.ntractt withi11 three (3)
da.y.s from receipt of aucb property.




                                                                               e:se:rt~aaLta
         11) Tlltuover B•tllletJ Interests to .~ivcr Defendant is O.IU:>ER.£0 co identify and turn over 'to
         the Receiver all Dtfe;dant's iotere~ In my bus· ess or vcntur~and all agreements, &took. ocr:ti~,
         aud other 4ocumeats pertaining 'to 1he befcndm • OWD&mlUp in the businot~&or venture. This O'RDER
         ...stit~s a Cbargins Order mder the Tens B incss Orga&Uzationa Code.


         13) Recei."er to :&.14 Property: Rcuiver       U DOt disburse to plaintiff~~ or J''occeds from
         property sold by Receiver 'Without Oefeodants'  ' tteQ consent. or court order.




                   SlGNI:D dUo   flif:.,.r.~~.f.::;...

         APPROVED AS '1'0 ....~
         THE BLBNDEN :ROTH LAW FIRM



         ..~   .
              MARl{ Jl. BLEND'EN
               Su"' Der No. 02486300
               PLAIN1'll'li'S ATTORNEY



                                 Ex:RDI1' A: ])()C           TS TO BE PRODUCED

         Upon IUiceiver'• or Plaintiff's requect, any and Urecords. a~. hereinAfter described, eoncemihg affairs of
         Defendants: unless otherwise noted. for the p eding36 months.

         l.    Bank statements; pass hoo~and other b          ar £uumciallnstitution records;
         2.    P'ecleral iDcomc and state fuwcbisetax rettllliB



         4.    Bll&illess jooma.Js, ledgers. accounts pay le files, and accounts l'!Ceivable files:

         S.    Moto.r ve.bicle certlftcates of title;
                                                                                                                       ..
         6.    Roa1 property deeds and docds oftn.lst;

         7.    Ctedit appllcltions. balance ~beecs. ·aJ       stahmlellts~ and   other documents stating Defendants·
               fiDaoclal condition .p~72 :mouths .




Ela/£0     39tld                                              .1.                       c.et~..L...